Title: Timothy Folger: Petition to Sir Jeffery Amherst, [1763]
From: Folger, Timothy
To: Amherst, Sir Jeffrey


The end of the war with France aroused great interest in possible new settlements not only in the West but also in the region to the northeast, particularly in Nova Scotia and the Island of St. John in the Gulf of St. Lawrence, now Prince Edward Island. It was natural that these maritime lands should seem especially attractive to the people of southeastern New England—Cape Cod, Martha’s Vineyard, and Nantucket—for from new homes there they might be able to continue and expand the fishing and whaling activities in which they had long been engaged.
On May 1, 1764, Franklin wrote to Richard Jackson explaining the petition he had drafted for his relative Timothy Folger of Nantucket: “The Nantucket Whalers, who are mostly my Relations, wanted a Settlement there [the Island of St. John], their own Island being too full. At their Request I drew a Petition for them last Year, to General Amherst; but he had no Power to settle them any where. They are desirous of being somewhere in or near the Bay of St. Lawrence, where the Whale—as well as other—Fishing is excellent.”
“Last Year” dates this petition in 1763 and it is quite likely that Franklin drew it during his stay in Boston in the summer and fall. While there he probably met Keziah Folger Coffin and perhaps also Timothy Folger, two of his Nantucket cousins. This draft of the petition, in Franklin’s hand, remains among his papers.
  
[1763]
To his Excellency Sir Jeffery Amherst, General of all his Majesty’s Forces in America.
The Memorial and Petition of Timothy Folger of the Island of Nantucket in Behalf of himself and many others Inhabitants of the said Island,
Humbly Sheweth,
That the chief Occupation of the Inhabitants of the said Island, hath ever been the Cod and Whale Fishery in which they now employ above One hundred Sail of Vessels.
That since the Reduction of Canada by his Majesty’s Arms under the Conduct of your Excellency, they have entred the great Gulph of St. Laurence with their Whaling Vessels, and have met with extraordinary Success there in that Fishery.
That they could carry on the same with still greater Advantage to themselves and to the Publick if they had some Settlement in or near the said Gulph, which they might make a Home for themselves and Families, and where the Land would be capable of producing Corn and feeding Cattle for their better Subsistence. That some of them did the last Summer look into several Harbours and Places round the said Gulph of St. Laurence to see if any could be found suitable for that purpose; and have reported, that the Island of St. Johns, (which was early in the War reduced by your Excellency, and the French Inhabitants removed) is extreamly well situated to carry on the said Fishery, and has all the other Requisites for a comfortable Settlement.
A considerable Number therefore of the Inhabitants of Nantucket, induc’d by these Conveniences, as well as for that they are over populous and greatly straitned for Room in the Island they at present inhabit, would remove to the said Island of St. Johns, if they might be permitted so to do, and could obtain a Grant of Lands there for their Settlement.
And as many of them are desirous of making a Beginning there the ensuing Summer, they humbly pray your Excellency to grant them such Permission; and that you would also appoint Lands for them on the said Island, to be held on such Terms and under such Government as his Majesty in his Wisdom shall hereafter direct, which Terms they have no doubt will be good and encouraging; and that your Excellency would moreover in your Goodness recommend this Settlement to his Majesty that it may as soon as possible obtain the Royal Countenance and Protection.
And your Petitioners, as in Duty bound, shall ever pray, &c.
Timo. Folger in Behalfof the People of Nantucket
 Endorsed: Petition of T. Folger to Gen Amherst
